Case 3:14-cv-00852-REP-AWA-BMK Document 302 Filed 11/16/18 Page 1 of 8 PageID# 10331



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA

                                             Richmond Division

    GOLDEN BETHUNE-HILL, et al.,                      )
                                                      )
                   Plaintiffs,                        )
                                                      )
           v.                                         )
                                                      )
    VIRGINIA STATE BOARD OF                           )    Civil Action No. 3:14-cv-00852-REP-AWA-
    ELECTIONS, et al.,                                )    BMK
                                                      )
                   Defendants,                        )
    and                                               )
                                                      )
    M. KIRKLAND COX, SPEAKER OF THE                   )
    HOUSE OF DELEGATES, and THE                       )
    HOUSE OF DELEGATES,                               )
                                                      )
                   Intervenor-Defendants.             )

           Response to Remedial Plans, Maps, and Briefs submitted on November 2, 2018

           Although judicial redistricting is “an unwelcome obligation,” Personhuballah v. Alcorn,

    155 F. Supp. 3d 552, 561 (E.D. Va. 2016), this Court has recent experience to help guide its

    analysis.

           1.      In Personhuballah, this Court was tasked with remedying a racial gerrymander of

    Virginia’s third congressional district. 155 F. Supp. 3d at 555. The Court identified two

    requirements for a judicially crafted plan: (1) “equal population districts,” id. at 561; 1 and (2) use

    of “[t]raditional districting principles in Virginia,” such as “compactness and contiguity,”

    “respect for political subdivisions,” and “communities of interest,” id. (internal quotation marks

    and citations omitted). The Court also stated that a judicial “remedial plan should be guided by

           1
            The Special Master has said that he intends to comply with the mandatory criterion to
    maintain equal population districts. See Doc. No. 284 (stating that the Special Master intends to
    recommend a plan keeping districts within +/- 1%).

                                                      1
Case 3:14-cv-00852-REP-AWA-BMK Document 302 Filed 11/16/18 Page 2 of 8 PageID# 10332



    the legislatives policies underlying the existing plan, to the extent those policies do not lead to

    violations of the Constitution or the Voting Rights Act.” Id. at 563 (internal quotation marks and

    citation omitted). The Court sought to limit the scope of any remedial plan to the unconstitutional

    district “and those abutting it,” but recognized the need to potentially “make substantial changes

    to those districts.” Id. The Court found that it was “appropriate to implement a plan that complies

    with federal policy disfavoring discrimination against minority voters,” id. at 564 (referencing

    Section 2 and Section 5 of the Voting Rights Act), but expressly declined to consider whether the

    state legislature intended to entrench a particular partisan split. See id. at 563–64.

           The Court should apply the same framework used in Personhuballah in deciding how to

    remedy the racial gerrymander in this case. Accordingly, we explain below why several of the

    proposed remedial plans submitted in response to the Court’s October 19, 2018 order fail to

    satisfy the requirements identified in Personhuballah and thus should not serve as the basis for

    the remedial plan in this case.

           2.      Seven remedial plans were submitted in response to the Court’s October 19, 2018

    order: two by plaintiffs; two by intervenor-defendants; one by the Virginia State Conference of

    NAACP Branches (Virginia NAACP); and two from the College of William & Mary and the

    William & Mary Law School. We have reviewed the narrative submissions provided by the

    proponent of the various plans to determine whether the relevant map was created in a way that

    is consistent with Personhuballah.

           a.      The two remedial plans proposed by intervenor-defendants, see generally Doc.

    No. 291, appear to have been crafted in a manner that is inconsistent with Personhuballah.

           First, intervenor-defendants do not address whether their proposals “compl[y] with

    federal policy disfavoring discrimination against minority voters.” Personhuballah, 155 F. Supp.



                                                      2
Case 3:14-cv-00852-REP-AWA-BMK Document 302 Filed 11/16/18 Page 3 of 8 PageID# 10333



    3d at 564. Indeed, intervenor-defendants’ first proposal (HB 7002) explicitly disclaims any

    consideration of “racial data” on the theory that “[o]ne set of racial goals should not be replaced

    by another.” Doc. No. 291 at 5. That approach is inconsistent with the court’s analysis in

    Personhuballah, which expressly considered whether the remedial plan maintained “the ability”

    of “minority voters . . . to elect their preferred candidate.” 155 F. Supp. 3d at 565 (internal

    quotation marks and citation omitted), and relied on a racially polarized voting analysis for the

    conclusion that the remedial plan in that case was consistent with Section 2 and Section 5 of the

    Voting Rights Act. See id. at 565. Intervenor-defendants do not refer to any such analysis in their

    narrative submission. As a result, the black voting age population in the redrawn districts under

    intervenor-defendants’ plans is unjustified because it is unknown whether the plans proposed by

    intervenor-defendants remedy the unconstitutional racial gerrymander in a manner that

    vindicates the purposes of the Voting Rights Act.

           Second, intervenor-defendants expressly sought to preserve the General Assembly’s

    preferred partisan split. Doc. No. 291 at 8 (stating that, for HB 7002, “changes necessitated by

    the Court’s opinion . . . were conducted to preserve the political makeup of neighboring

    districts”); accord id. at 10 (stating that HB 7003 “preserv[es] the political makeup of the

    neighboring districts”). In Personhuballah, however, this Court expressly declined to attach any

    weight to partisan political considerations. See Personhuballah, 155 F. Supp. 3d at 564 (“[The

    court] ha[s] found no case holding that we must maintain a specific political advantage in

    drawing a new plan . . . .”); accord id. at 566-67 (Payne, J., concurring) (explaining why “a

    district court cannot” be “obligated to maintain [a specific] partisan split” and thereby “effect a

    political gerrymander”). Because partisan balance is the baseline against which intervenor-




                                                      3
Case 3:14-cv-00852-REP-AWA-BMK Document 302 Filed 11/16/18 Page 4 of 8 PageID# 10334



    defendants’ crafted their proposals, the court and the special master should disregard these

    proposed remedial plans.

           b.      Unlike the plans submitted by intervenor-defendants, plaintiffs’ two proposed

    plans, see Doc. No. 292, appear to have been developed based on the factors identified in

    Personhuballah. See id. at 5 (“Plaintiffs followed the basic approach that Special Master Dr.

    Bernard Grofman followed in the [Personhuballah] litigation.”).

           Specifically, plaintiffs expressly considered whether reducing black voting age

    population in the challenged districts would lead to “retrogression in the ability of African

    Americans to elect candidates of choice.” Doc. No. 292 at 6. Although it is not clear whether

    plaintiffs conducted a racially polarized voting analysis for either of their proposals, plaintiffs do

    reference an analysis that was conducted by Dr. Maxwell Palmer at the merits phase. Id.

    Plaintiffs do not, however, address how their proposals further the purposes of Section 2 of the

    Voting Rights Act. See Personhuballah, 155 F. Supp. 3d at 564–65 (discussing Section 2-related

    considerations).

           Plaintiffs did not include partisan composition as an express consideration in crafting

    their plans. Plaintiffs did, however, ensure that incumbents would not be paired together in a

    single district. See Doc. No. 292 at 5, 10 n.6. That step is consistent with Personhuballah, where

    the court ordered the special master to avoid pairing incumbents. See Order at 2, Personhuballah

    v. Alcorn, No. 3:13–cv–678 (E.D. Va. Oct. 22, 2015), Doc. No. 263; see also Report of Special

    Master at 23, Personhuballah v. Alcorn, No. 3:13–cv–678 (E.D. Va. Nov. 16, 2015), Doc. No.

    272.

           c.      Virginia NAACP’s proposed plan likewise appears to comply with

    Personhuballah.



                                                      4
Case 3:14-cv-00852-REP-AWA-BMK Document 302 Filed 11/16/18 Page 5 of 8 PageID# 10335



           Compared to other proposals, Virginia NAACP’s proposal focused on communities of

    interest. Doc No. 286 at 5. Specifically, the Virginia NAACP incorporated “meaningful, on-the-

    ground knowledge of the affected communities as provided by Virginia NAACP members,” who

    “informed the Virginia NAACP that the[ ]” proposed districts “make sense.” Id. Accounting for

    communities of interest is consistent with the criteria used in Personhuballah. See 155 F. Supp.

    3d at 561 (referring to “communities of interest” as a “[t]raditional districting principle[ ] in

    Virginia”) (internal quotation marks and citation omitted).

           Moreover, the Virginia NAACP’s plan reduces the black voting age population across the

    challenged districts in a way that the Virginia NAACP states will not “degrad[e] the ability of

    black voters to elect their candidate of choice in those districts.” Doc. No. 286 at 5–6. As

    discussed, preserving the minority’s ability to elect a candidate of choice is an important

    consideration for the Court in deciding on the appropriate remedial plan. See Personhuballah,

    155 F. Supp. 3d at 564–65 (stating that it is appropriate to ensure that a remedial plan “honors

    the principles underlying Section 2 and 5 of the Voting Rights Act”). We note, however, that the

    Virginia NAACP does not directly refer to a racially polarized voting analysis to support its

    “legal opinion” that the proposed plan will not harm black ability to elect a candidate of choice.

    Doc. No. 286 at 5. Indeed, Virginia NAACP appears to be relying on anecdotal evidence that the

    changes to the black voting age population in the challenged districts will not prevent minority

    voters from electing a candidate of choice. Id. at 8 (“[T]his kind of inquiry is also helpfully

    informed by talking to voters in the proposed district to understand how and if voters of color in

    the proposed district work together and share common interest . . . .”). Although there is no

    obvious reason to doubt the correctness of Virginia NAACP’s statements, our view is that a




                                                      5
Case 3:14-cv-00852-REP-AWA-BMK Document 302 Filed 11/16/18 Page 6 of 8 PageID# 10336



    racially polarized voting analysis is necessary to determine whether a proposed remedial plan is

    consistent with the goals of the Voting Rights Act.

            D.        Lastly, the College of William & Mary and the William & Mary Law School

    submitted two proposed plans. The narrative explanations for these plans were not filed through

    CM/ECF, but are accessible through the submissions posted by DLS. 2

            With respect to the “Team Owens Redistricting Plan,” the plan “generally ignore[s]

    incumbent residency.” Team Owens Narrative at 2. As noted earlier, that is a departure from

    what the court required in Personhuballah. The Team Owens proposal did, however, consider

    compliance with the Voting Rights Act after first drawing the map without consideration of race.

    Team Owens Narrative at 2, 4. That approach is consistent with Personhuballah, and it appears

    that the proposal was generally supported by an analysis roughly akin to a racially polarized

    voting analysis. Id. at 4.

            With respect to the “Team Democracy Redistricting Plan,” the narrative submission is

    insufficient to determine whether the proposal complies with the criteria established in

    Personhuballah. For example, it is unclear whether the proposal pairs incumbents, was

    concerned with partisan balance, or was evaluated in connection with a racially polarized voting

    analysis.

                                                *       *      *

            In sum, our view is that the Court should follow the approach laid out in Personhuballah

    for selecting a remedial plan in this case. Based on an initial assessment of the narratives

    accompanying the various proposals, we submit that the plans created by the intervenor-

    defendants and “Team Democracy” are inconsistent with the requirements established in


            2
                http://redistricting.dls.virginia.gov/2010/court-ordered-redistrictingH.aspx.

                                                        6
Case 3:14-cv-00852-REP-AWA-BMK Document 302 Filed 11/16/18 Page 7 of 8 PageID# 10337



    Personhuballah and should generally be disregarded. The remaining plans, however, appear to

    generally be consistent with Personhuballah and warrant further scrutiny by the special master.

                                         Respectfully submitted,


                                         By:             /s/
                                               Matthew R. McGuire, VSB # 84194
                                               Principal Deputy Solicitor General
                                               Office of the Attorney General
                                               202 North Ninth Street
                                               Richmond, Virginia 23219
                                               (804) 786-7773 – Telephone
                                               (804) 371-0200 – Facsimile
                                               mmcguire@oag.state.va.us

    Mark R. Herring
    Attorney General of Virginia

    Toby J. Heytens, VSB # 90788
    Solicitor General
    E-mail: theytens@oag.state.va.us




                                                    7
Case 3:14-cv-00852-REP-AWA-BMK Document 302 Filed 11/16/18 Page 8 of 8 PageID# 10338



                                      CERTIFICATE OF SERVICE

           I hereby certify that on November 16, 2018, a true and accurate copy of this paper was

    filed electronically with the Court’s CM/ECF system, which will then send a notification of such

    filing to the counsel of record in this case



                                            By:     /s/
                                                   Matthew R. McGuire




                                                       8
